Title: To Thomas Jefferson from James Currie, 23 September 1801
From: Currie, James
To: Jefferson, Thomas


Dear Sir
Richmond Sepr. 23d. 1801
I was honored with the reception of your favor of the 30th ulto. sent by Judge Stewart, accompanied by a Vial containing a Needle & thread, & half a dozen Tooth Picks, impregnated on the 29th. of Augt. & in a very proper manner. I am Satisfied; you have not observd. the heat of the atmosphere the day you took the matter from the Patients, which I Should have wished to have been informed of as in a very hot state of the Air—it is supposed or known soon to lose, its infective quality. the Sp Vin, stood in my Therm, at 3 o’clock PM. on that day at 91°—with you I presume not so much, there has been no chance as yet afforded of trying it—Should the Inoculation be again introduced here, it shall have a fair trial, either by myself or under my immediate Inspection, by some Respectable Practitioner & you shall be faithfully informed of the result,—In regard to the trial here with the Vaccine matter last Spring, I send you the result, inclosed from my friend Dr. Trent a young Gentleman of promising hopes & very considerable talents & practice here
I have this day only & with much difficulty at last Obtained the Award of the referees in your matters & Mr. Ross’s—which I inclose, with the Papers A & B containing a statement of the accts. by Anthony Robison, & the principles on which the award is founded, all your Other papers will this Evening be delivered to Mr Geo Jefferson to be transmitted in due time & safely.—Mr Ross’s papers including Col TMR’s order on him will be rendred back to him, & this last by your particular request to me in One of your Letters. Robison’s fee is 15$ for each, to him the Professional Gentn. have not said what they expect. I expect they intend, to make no charge particularly but mean to leave it to the Principals DR has paid AR his fee—if youll be pleased to signify to me your pleasure in regard to those, fees to be offered the referees & paid to A Robison Special attention Shall be paid to it. I am sorry I have been so long in bringing about this much wished for award, but glad it is now finished—I have Only to add it will ever give me real pleasure to render you any service, in every way in my power & with tenders of my warmest wishes for your health & happiness. I am
Always Dr Sir—with much Truth Your Very Hble Serv.
James Currie
